Exhibit 10.1

 

Guaranty

BUSINESS CREDIT

 

August 5, 2003

 

FEDERAL EXPRESS AND CERTIFIED MAIL, RETURN RECEIPT REQUESTED

 

Star Tobacc, Inc.

801 Liberty Way

Chester, Virginia 23836

Attn: Chris Miller

 

Re: Loan and Security Agreement dated as of January 20, 2000 by and between Star
Tobacco, Inc., formerly known as Star Tobacco and Pharmaceuticals, Inc.
(“Borrower”), and Guaranty Business Credit Corporation, as assignee of FINOVA
Capital Corporation, Business Credit (“Lender”), as amended by that certain
First Amendment to Loan and Security Agreement dated as of April 25, 2000
(collectively, the “Loan Agreement”); capitalized terms used herein which are
not defined herein shall have the meanings given them in the Loan Agreement.

 

Ladies and Gentlemen:

 

As you are aware, the aggregate amount of outstanding Revolving Advances under
the Loan Agreement exceeds that amount equal to 80% of total Eligible Accounts;
thus, an Overadvance of $1,155,210 is currently outstanding. In accordance with
Section 2.3 of the Loan Agreement, Lender has the right to demand immediate
payment of that Overadvance. In addition, Borrower has advised Lender that an
Event of Default exists under the Loan Agreement due to Borrower’s failure to
comply with Section 6.18 (the Fixed Charge Coverage Ratio) as of June 30, 2003.
However, in accordance with our conversations of Thursday, July 31, 2003, we
wish to enter into the following agreements and amendments to the Loan
Agreement:

 

  1. Borrower agrees that the Overadvance will be reduced to zero by August 14,
2003; failure to eliminate the Overadvance by August 14, 2003 will constitute an
Event of Default under the Loan Agreement.

 

  2. Commencing August 1, 2003 and subject to the Section 2.16 of the Loan
Agreement, Borrower shall pay to Lender a monthly collateral management fee
equal to two percent (2.0%) per annum multiplied by the average daily
Obligations outstanding during the applicable month; such fee shall be
calculated on the basis of a 365 day year and the actual days in a given month
and shall be payable in arrears on the first day of each month, the first such
payment being due on September 1, 2003.

 

  3. As of August 5, 2003, for purposes of the Loan Agreement, the “Revolving
Advance Limit” is amended to be $3,500,000.00.



--------------------------------------------------------------------------------

Star Tobacc, Inc.

August 5, 2003

Page 2

 

  4. As of August 5, 2003, Section 3.1 of the Loan Agreement is amended to read
as follows: “This Agreement shall become effective in accordance with Section
14.1 and shall continue in full force and effect for a term ending on December
31, 2003.”

 

  5. Borrower and Lender agree to the following targets for measuring Borrower’s
progress in moving its financing relationship to a new lender:

 

  (a) By October 15, 2003, Borrower shall deliver to Lender (i) an accepted
proposal letter from a financial institution proposing a loan to Borrower that
will repay in full all Obligations to Lender and (ii) evidence that Borrower has
made a good faith deposit to such financial institution; failure to deliver both
(i) and (ii) preceding shall cause the Collateral Management Fee provided under
Item 2 preceding to increase to 4.0% as of October 15, 2003 without any further
action by either Borrower or Lender.

 

  (b) By December 1, 2003, Borrower shall deliver to Lender an accepted
commitment letter from a financial institution committing to a loan to Borrower
that will repay in full all Obligations to Lender; failure to deliver such
commitment letter shall cause the Collateral Management Fee provided under Item
2 preceding to increase to 5.0% as of December 1, 2003 without any further
action by either Borrower or Lender.

 

  6. Subject to the execution of this letter agreement by Borrower, Lender
hereby waives the Event of Default existing as of June 30, 2003 under Section
6.18 of the Loan Agreement. The foregoing waiver is expressly limited to the
events and circumstances described in the preceding sentence. Such waiver shall
not and does not constitute a waiver of, or a consent to any breach of, any
other provision of the Loan Agreement or any other breach of Section 6.18 for
any other date or period not described above.

 

  7. Except as amended herein, the Loan Agreement is ratified and confirmed in
all respects.

 

  8. The Agreements and amendments contained herein shall be binding upon and
inure to the benefit of Borrower and Lender and their respective successors and
assigns.

 

Please be advised that Lender is not waiving its rights to exercise any rights
or remedies which may be available to Lender pursuant to the terms of the Loan
Agreement or any other Loan Document, or as otherwise may be available according
to law. No delay by Lender in exercising any rights or remedies shall operate as
a waiver of any rights or remedies Lender may have pursuant to the Loan
Agreement or any other Loan Document or otherwise pursuant to law. Please be
further advised that any future discussions or negotiations with any
representatives of Lender regarding the Loan Agreement or any other Loan
Document shall not be binding upon Lender unless and until the same is evidenced
in writing and signed by an authorized representative of Lender. Any and all
rights and remedies available to Lender shall be



--------------------------------------------------------------------------------

Star Tobacc, Inc.

August 5, 2003

Page 3

 

cumulative and may be exercised separately, successively or concurrently in the
sole discretion of Lender.

 

In addition, Borrower voluntarily and knowingly releases and forever discharges
Lender, its predecessors, agents, employees, directors, officers, successors and
assigns (collectively, the “Released Parties”), from all possible claims,
demands, actions, causes of action, damages, costs, expenses, and liabilities
whatsoever, known or unknown, at law or in equity, originating in whole or in
part on or before the date this letter agreement is executed, which Borrower may
now or hereafter have against the Released Parties and irrespective or whether
any such claims arise out of contract, tort, violation of law or regulations, or
otherwise, and whether or not arising from any loan, including, without
limitation, any contracting for, charging, taking, reserving, collecting or
receiving interest in excess of the highest lawful rate applicable, the exercise
of any rights and remedies under the Loan Agreement or other Loan Documents, and
negotiation for and execution of this letter agreement.

 

Please sign this letter in the space provided below on or before August 14, 2003
to evidence Borrower’s agreement to the amendments and other agreements
contained herein. Please fax a signed copy of this letter to Jay Garcia at
214-360-3462 and forward an originally signed copy to Jay Garcia by Federal
Express. Thank you.

 

Sincerely,

 

Guaranty Business Credit Corporation

By:   /s/ Jay Garcia  

--------------------------------------------------------------------------------

Its:   Vice President  

--------------------------------------------------------------------------------

 

Agreed to and accepted this August 14, 2003.

 

Star Tobacco, Inc.

By:   /s/ David Dean  

--------------------------------------------------------------------------------

Its:   Secretary and Treasurer  

--------------------------------------------------------------------------------